UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30,2014 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-53348 ALTEGRIS WINTON FUTURES FUND, L.P. (Exact name of registrant as specified in its charter) COLORADO (State or other jurisdiction of incorporation or organization) 84-1496732 (I.R.S. Employer Identification No.) c/o ALTEGRIS PORTFOLIO MANAGEMENT, INC. 1200 Prospect Street, Suite 400 La Jolla, California 92037 (Address of principal executive offices) (zip code) (858) 459-7040 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act:None Securities registered pursuant to Section 12(g) of the Act:Limited Partnership Interests Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[ ] Accelerated filer[ ] Non-accelerated filer[X] Smaller reporting company[ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [X] No [ ] TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Statements of Financial Condition 1 Condensed Schedules of Investments 2 Statements of Income (Loss) 8 Statements of Changes in Partners’ Capital (Net Asset Value) 9 Notes to Financial Statements 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 Item 3. Quantitative and Qualitative Disclosures About Market Risk 34 Item 4. Controls and Procedures 34 PART II – OTHER INFORMATION 34 Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 3. Defaults Upon Senior Securities 35 Item 4. Mine Safety Disclosure 35 Item 5. Other Information 35 Item 6. Exhibits 35 Signatures 36 Rule 13a–14(a)/15d–14(a) Certifications 37 Section 1350 Certifications 38 PART I – FINANCIAL INFORMATION Item 1: Financial Statements. ALTEGRIS WINTON FUTURES FUND, L.P. STATEMENTS OF FINANCIAL CONDITION JUNE 30, 2014 (Unaudited) and DECEMBER 31, 2013 (Audited) ASSETS Equity in commodity broker account Restricted cash $ $ Restricted foreign currency (cost - $18,427,723 and $15,777,359) Unrealized gain on open commodity futures contracts Unrealized gain on open forward contracts Cash Investment securities at value (cost - $376,908,432 and $462,592,799) Interest receivable Total assets $ $ LIABILITIES Equity in commodity broker account Cash $ $ Foreign currency (proceeds - $4,253,951 and $3,104,684) Redemptions payable Subscriptions received in advance Commissions payable Management fee payable Service fees payable Advisory fee payable Administrative fee payable Incentive fee payable Other liabilities Total liabilities PARTNERS' CAPITAL (NET ASSET VALUE) General Partner Limited Partners Total partners' capital (Net Asset Value) Total liabilities and partners' capital $ $ See accompanying notes. -1- ALTEGRIS WINTON FUTURES FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS JUNE 30, 2014 (Unaudited) INVESTMENT SECURITIES Face Value Maturity Date Decription Value % of Partners' Capital Fixed Income Investments U.S. Government Agency Bonds and Notes $ 7/1/2014 Federal Farm Credit Bank Disc Note, 0.01%* $ % 7/2/2014 Federal Farm Credit Bank Disc Note, 0.02%* % 7/11/2014 Federal Home Loan Bank Disc Note, 0.03%* % 7/18/2014 Federal Home Loan Bank Disc Note, 0.03%* % 7/24/2014 Federal Home Loan Bank, 0.08%* % 9/12/2014 Federal Home Loan Bank, 0.08%* % 9/18/2014 Federal Home Loan Bank, 0.08%* % 11/12/2014 Federal Home Loan Bank, 0.10%* % 11/20/2014 Federal Home Loan Bank, 0.10%* % 1/16/2015 Federal Home Loan Bank, 0.12%* % 3/20/2015 Federal Home Loan Bank, 0.21%* % 8/14/2014 Federal Home Loan Mortgage Corporation, 0.08%* % 8/27/2014 Federal Home Loan Mortgage Corporation, 0.12%* % 4/17/2015 Federal Home Loan Mortgage Corporation, 0.14%* % 7/2/2014 Federal National Mortgage Association Disc Note, 0.05%* % 3/16/2015 Federal National Mortgage Association, 0.13%* % 7/2/2015 Federal National Mortgage Association, 0.18%* % Total U.S. Government Agency Bonds and Notes (cost - $259,483,789) % * The rate reported is the effective yield at time of purchase. See accompanying notes. -2- ALTEGRIS WINTON FUTURES FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS (continued) JUNE 30, 2014 (Unaudited) INVESTMENT SECURITIES (continued) Face Value Maturity Date Decription Value % of Partners' Capital Fixed Income Investments (continued) Corporate Notes $ 7/17/2014 Albion Capital Corporation, 0.11%* $ % 7/10/2014 Apple Inc., 0.07%* % 7/3/2014 Bank of Montreal, 0.08%* % 7/9/2014 Danaher Corporation, 0.10%* % 7/1/2014 General Electric Company, 0.06%* % 7/25/2014 Norinchukin Bank, 0.16%* % 7/3/2014 Sumitomo Mitsui Banking Corp., 0.18%* % 7/23/2014 Sumitomo Mitsui Trust Bank, Ltd., 0.18%* % 7/15/2014 Working Capital Management Co. L.P., 0.13%* % Total Corporate Notes(cost - $102,346,211) % U.S. Treasury Obligations $ 8/15/2014 United States Treasury Note, 0.21%* % Total United States Treasury Obligations (cost - $15,078,432) % Total investment securities (cost - $376,908,432) $ % * The rate reported is the effective yield at time of purchase. See accompanying notes. -3- ALTEGRIS WINTON FUTURES FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS (continued) JUNE 30, 2014 (Unaudited) Range of Expiration Dates Number of Contracts Value % of Partners' Capital LONG FUTURES CONTRACTS: Agriculture Jul 14 - Mar 15 $ ) )% Currencies Sep-14 % Energy Jul 14 - Nov 14 % Interest Rates Aug 14 - Jun 17 % Metals Jul 14 - Apr 15 % Stock Indices Jul 14 - Sep 14 % Treasury Rates Sep-14 % Total long futures contracts % SHORT FUTURES CONTRACTS: Agriculture Jul 14 - Feb 15 % Currencies Sep-14 ) )% Energy Jul 14 - Sep 14 99 % Interest Rates Sep 14 - Jun 17 ) % Metals Jul 14 - Sep 14 ) )% Stock Indices Jul 14 - Sep 14 12 ) % Total short futures contracts ) )% Total futures contracts $ % LONG FORWARD CONTRACTS: Currencies Jul 14 - Dec 14 $ $ % SHORT FORWARD CONTRACTS: Currencies Jul 14 - Dec 14 $ ) )% Total forward currencycontracts $ % Represents the June 30, 2014 notional amount bought or sold. See accompanying notes. -4- ALTEGRIS WINTON FUTURES FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS DECEMBER 31, 2013 (Audited) INVESTMENT SECURITIES Face Value Maturity Date Decription Value % of Partners' Capital Fixed Income Investments U.S. Government Agency Bonds and Notes $ 1/2/2014 Federal Farm Credit Bank Disc Note, 0.01%* $ % 1/9/2014 Federal Farm Credit Bank Disc Note, 0.02%* % 1/17/2014 Federal Farm Credit Bank, 0.14% % 1/2/2014 Federal Home Loan Bank Disc Note, 0.06%* % 2/20/2014 Federal Home Loan Bank, 0.13% % 3/28/2014 Federal Home Loan Bank, 0.13% % 4/1/2014 Federal Home Loan Bank, 0.13% % 4/2/2014 Federal Home Loan Bank, 0.13% % 6/2/2014 Federal Home Loan Bank, 0.13% % 7/24/2014 Federal Home Loan Bank, 0.18% % 9/12/2014 Federal Home Loan Bank, 0.16% % 9/18/2014 Federal Home Loan Bank, 0.17% % 11/12/2014 Federal Home Loan Bank, 0.18% % 11/20/2014 Federal Home Loan Bank, 0.14% % 8/14/2014 Federal Home Loan Mortgage Corporation, 0.15% % 8/27/2014 Federal Home Loan Mortgage Corporation, 0.11% % Total U.S. Government Agency Bonds and Notes (cost - $233,393,834) % * The rate reported is the effective yield at time of purchase. See accompanying notes. -5- ALTEGRIS WINTON FUTURES FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS (continued) DECEMBER 31, 2013 (Audited) INVESTMENT SECURITIES (continued) Face Value Maturity Date Decription Value % of Partners' Capital Fixed Income Investments (continued) Corporate Notes $ 1/10/2014 Albion Capital LLC, 0.10% $ % 1/3/2014 Banco del Estado de Chile, 0.16% % 1/17/2014 Coca-Cola Company, 0.05% % 1/16/2014 IBM Corporation, 0.02% % 1/16/2014 Liberty Street Funding LLC, 0.13% % 1/2/2014 National Australian Bank, 0.01% % 1/15/2014 NetJets Inc., 0.08% % 1/8/2014 Norinchukin Bank, 0.16% % 1/2/2014 Sumitomo Mitsui Banking Corporation, 0.18% % 1/15/2014 Sumitomo Mitsui Trust Bank, Limited, 0.18% % 1/6/2014 Wal-Mart Stores, Inc., 0.02% % 1/17/2014 Working Capital Mmanagement, 0.11% % Total Corporate Notes (cost - $162,093,493) % U.S. Treasury Obligations $ 1/2/2014 United States Treasury Bill, 0.00% % 2/15/2014 United States Treasury Note, 0.18% % 4/15/2014 United States Treasury Note, 0.14% % Total United States Treasury Obligations (cost - $67,105,472) % Total investment securities (cost - $462,592,799) $ % See accompanying notes. -6- ALTEGRIS WINTON FUTURES FUND, L.P. CONDENSED SCHEDULE OF INVESTMENTS (continued) DECEMBER 31, 2013 (Audited) Range of Expiration Dates Number of Contracts Value % of Partners' Capital LONG FUTURES CONTRACTS: Agriculture Jan 14 - May 14 $ ) )% Currencies Mar-14 % Energy Jan 14 - May 14 % Interest Rates Feb 14 - Dec 16 ) )% Metals Jan 14 - Dec 14 % Stock Indices Jan 14 - Mar 14 % Treasury Rates Mar-14 ) )% Total long futures contracts % SHORT FUTURES CONTRACTS: Agriculture Jan 14 - May 14 % Currencies Mar-14 % Energy Jan 14 - Mar 14 ) )% Interest Rates Mar 14 - Dec 16 % Metals Jan 14 - Apr 14 % Stock Indices Jan-14 22 ) % Treasury Rates Mar-14 % Total short futures contracts % Total futures contracts $ % LONG FORWARD CONTRACTS: Currencies Jan 14 - Jun 14 $ $ % SHORT FORWARD CONTRACTS: Currencies Jan 14 - Jun 14 $ ) )% Total forward currencycontracts $ % Represents the December 31, 2013 notional amount bought or sold. See accompanying notes. -7- ALTEGRIS WINTON FUTURES FUND, L.P. STATEMENTS OF INCOME (LOSS) FOR THE THREE MONTHS AND SIX MONTHS ENDED JUNE 30, 2(Unaudited) Three Months Ended Six Months Ended June 30, June 30, TRADING GAIN (LOSS) Gain (loss) on trading of derivatives contracts Realized $ $ ) $ $ Change in unrealized ) ) ) Brokerage commissions ) Gain (loss) from trading futures ) Gain (loss) on trading of securities Realized Change in unrealized ) Gain (loss) from trading securities ) ) Gain (loss) on trading of foreign currency Realized ) Change in unrealized ) Gain (loss) from trading foreign currency ) ) Total trading gain (loss) ) NET INVESTMENT INCOME (LOSS) Income Interest income Expenses Management fee Service fees Advisory fee Professional fees Administrative fee Incentive fee Interest expense Other expenses Total expenses Net investment loss ) NET INCOME (LOSS) $ $ ) $ $ See accompanying notes. -8- ALTEGRIS WINTON FUTURES FUND, L.P. STATEMENTS OF CHANGES IN PARTNERS' CAPITAL (NET ASSET VALUE) FOR THE SIX MONTHS ENDED JUNE 30, 2(Unaudited) Limited Partners Total Original Class A Original Class B Special Interests Class A Class B Institutional Interests General Partner Balances at December 31, 2012 $ Transfers - ) ) - Capital additions - - - Capital withdrawals ) ) ) - ) ) ) - From operations: Net investment income (loss) Net realized gain (loss) from investments (net of brokerage commissions) Net change in unrealized gain (loss) from investments ) Net income for the six months ended June 30, 2013 42 Balances at June 30, 2013 $ Balances at December 31, 2013 $ Transfers - - - ) ) - Capital additions - Capital withdrawals ) - From operations: Net investment income (loss) Net realized gain (loss) from investments (net of brokerage commissions) Net change in unrealized gain (loss) from investments ) Net income for the six months ended June 30, 2014 62 Balances at June 30, 2014 $ - $ See accompanying notes. -9- ALTEGRIS WINTON FUTURES FUND, L.P. NOTES TO FINANCIAL STATEMENTS NOTE 1 - ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES A. General Description of the Partnership Altegris Winton Futures Fund, L.P. (f/k/a Winton Futures Fund, L.P. (US)) (the “Partnership”) was organized as a limited partnership in Colorado in March 1999, and will continue until December 31, 2035, unless sooner terminated as provided for in the Agreement of Limited Partnership, as amended and restated from time to time (“Agreement”).The Partnership's general partner is Altegris Portfolio Management, Inc. (d/b/a Altegris Funds) (the “General Partner”).The Partnership speculatively trades commodity futures contracts, options on futures contracts, forward contracts and other commodity interests.The objective of the Partnership’s business is appreciation of its assets.The Partnership is subject to the regulations of the Commodity Futures Trading Commission (the “CFTC”), an agency of the United States (“U.S.”) government that regulates most aspects of the commodity futures industry; rules of the National Futures Association, an industry self-regulatory organization; and the requirements of commodity exchanges and futures commission merchants (brokers) through which the Partnership trades. B.Method of Reporting The Partnership’s financial statements are presented in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”).The preparation of the financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported fair value of assets and liabilities, disclosures of contingent assets and liabilities as of June 30, 2014 and December 31, 2013, and reported amounts of income and expenses for the three and six months ended June 30, 2014 and 2013, respectively.Management believes that the estimates utilized in preparing the Partnership’s financial statements are reasonable; however, actual results could differ from these estimates and it is reasonably possible that differences could be material. The financial information included herein is unaudited; however, such financial information reflects all adjustments which are, in the opinion of the General Partner, necessary for the fair presentation of the condensed financial statements for the interim period. C.Fair Value In accordance with the authoritative guidance under U.S. GAAP, fair value is defined as the price that would be received to sell an asset or paid to transfer a liability (i.e. the “exit price”) in an orderly transaction -10- ALTEGRIS WINTON FUTURES FUND, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) NOTE 1 - ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) C.Fair Value (continued) In determining fair value, the Partnership uses various valuation approaches. The authoritative guidance under U.S. GAAP establishes a fair value hierarchy for inputs used in measuring fair value that maximizes the use of observable inputs and minimizes the use of unobservable inputs by requiring that the most observable inputs be used when available. Observable inputs are those that market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Partnership. Unobservable inputs reflect the Partnership’s assumption about the inputs market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. The fair value hierarchy is categorized into three levels based on the inputs as follows: Level 1 - Unadjusted quoted prices in active markets for identical, unrestricted assets or liabilities that the Partnership has the ability to access at the measurement date; Level 2 - Quoted prices which are not active, or inputs that are observable (either directly or indirectly) for substantially the full term of the asset or liability; and Level 3 - Prices, inputs or exotic modeling techniques which are both significant to the fair value measurement and unobservable (supported by little or no market activity). The availability of valuation techniques and observable inputs can vary from assets and liabilities and is affected by a wide variety of factors, including the type of asset or liability, whether the asset or liability is new and not yet established in the marketplace, and other characteristics particular to the transaction. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Those estimated values do not necessarily represent the amounts that may be ultimately realized due to the occurrence of future circumstances that cannot be reasonably determined. Because of the inherent uncertainty of valuation, those estimated values may be materially higher or lower than the values that would have been used had a ready market for the asset or liability existed. Accordingly, the degree of judgment exercised by the Partnership in determining fair value is greatest for assets and liabilities categorized in Level 3. In certain cases, the inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined by the lowest level input that is significant to the fair value measurement. Fair value is a market-based measure considered from the perspective of a market participant rather than an entity-specific measure. Therefore, even when market assumptions are not readily available, the Partnership’s own assumptions are set to reflect those that market participants would use in pricing the asset or liability at the measurement date. The Partnership uses prices and inputs that are current as of the measurement date, including prices and inputs during periods of market dislocation. In periods of market dislocation, the observability of prices and inputs may be reduced for many assets and liabilities. This condition could cause an asset or liability to be reclassified to a lower level within the fair value hierarchy. -11- ALTEGRIS WINTON FUTURES FUND, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) NOTE 1 - ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) C.Fair Value (continued) The Partnership values futures and options on futures contracts at the closing price of the contract’s primary exchange. The Partnership includes futures and options on futures contracts in Level 1 of the fair value hierarchy, as they are exchange traded derivatives. Forward currency contracts are valued at fair value using spot currency rates and adjusted for interest rates and other typical adjustment factors. The Partnership includes forward currency contracts in Level 2 of the fair value hierarchy. The fair value of U.S. government agency bonds and notes is generally based on quoted prices in active markets. When quoted prices are not available, fair value is determined based on a valuation model that uses inputs that include interest-rate yield curves, cross-currency-basis index spreads, and country credit spreads similar to the bond in terms of issue, maturity and seniority. U.S. government bonds are categorized in Levels 1 or 2 of the fair value hierarchy. As of June 30, 2014 or December 31, 2013 none of the Partnership’s holdings in U.S. government agency bonds and notes were fair valued using valuation models. The fair value of U.S. treasury obligations is generally based on quoted prices in active markets. U.S. treasury obligations are categorized in Level 1 of the fair value hierarchy. The fair value of corporate notes is determined using recently executed transactions, market price quotations (where observable), notes spreads or credit default swap spreads. The spread data used are for the same maturity as that of the notes. If the spread data does not reference the issuer, data that references a comparable issuer is used. When observable price quotations are not available, fair value is determined based on cash flow models with yield curves, bond, or single-name credit default swap spreads and recovery rates based on collateral values as key inputs. These valuation methods represent both a market and income approach to fair value measurement.Corporate notes are categorized in Level 2 of the fair value hierarchy; however, in instances where significant inputs are unobservable, they are categorized in Level 3 of the hierarchy. As of June 30, 2014 or December 31, 2013 none of the Partnership’s holdings in corporate notes were fair valued using valuation models. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. There were no changes to the Partnership’s valuation methodology during the period ended June 30, 2014 and the year ended December 31, 2013. -12- ALTEGRIS WINTON FUTURES FUND, L.P. NOTES TO FINANCIAL STATEMENTS (CONTINUED) NOTE 1 - ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) C.Fair Value (continued) The following table presents information about the Partnership’s assets and liabilities measured at fair value as of June 30, 2014 and December 31, 2013: Balance as of June 30, 2014 Level 1 Level 2 Level 3 June 30, 2014 Assets: Futures contracts (1) $ $
